Title: Thomas Jefferson to Horatio G. Spafford, 26 April 1814
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          Dear Sir Monticello Apr. 26. 14.
          Your letter of the 7th inst. is just recieved and finds me within a few days of my departure for a distant possession which I visit 3. or 4. times a year & am absent a month at a time. the suspension of these visits during winter renders indispensable as early a one as practicable in spring, and I expect to be absent all May. I hasten therefore to mention this, lest we should both be disappointed by my absence at the time of the visit with which your letter flatters me. this would be a subject of regret, and, as from the letter I understand that your journey is not restrained to a particular moment, I hope this may enable you so to time it as to find me at home.I very much doubt the effect of the application you propose at Washington. the principle of rotation is not that of our constitution; nor has it ever been acted on by our government. I believe there has never been an instance of removing an officer who has well
			 done his duty, merely on the consideration that he has been long enough in office, and ought to give way to some other.
          I am sensible of the kindness of your confidence in me, when you propose to communicate to me a discovery in mechanics of the importance you intimate, and which you have not trusted to any other. that the secret should be kept me by me, I am not afraid to say. but I have so long laid aside all mechanical studies, and indeed all subjects which requiring a severe application of the mind my age indisposes me to, that I have lost my familiarity with them, and feel a consciousness that to a mind long occupied on a particular problem in mechanics, it would not be likely that any thing I could offer, would be new or not before contemplated. tho’ therefore I should be ready to render any aid or service in my power, I feel it a duty to apprise you of this disqualification, while I express my wishes for it’s complete success & the assurance of my great esteem & respect.
          Th:
            Jefferson
        